
	

114 S1117 IS: Ensuring Veteran Safety Through Accountability Act of 2015
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1117
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Johnson (for himself, Mr. Perdue, Mr. Lee, Mr. Inhofe, Mr. Daines, Mr. Flake, Mr. Crapo, Mr. Cassidy, Mr. Cruz, Mr. Toomey, Ms. Collins, Mr. Vitter, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the authority of the Secretary of Veterans Affairs
			 to remove senior executives of the Department of Veterans Affairs for
			 performance or misconduct to include removal of certain other employees of
			 the Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Veteran Safety Through Accountability Act of 2015. 2.Expansion of authority of Secretary of Veterans Affairs to remove senior executives of Department of Veterans Affairs for performance or misconduct to include certain other employees of the Department (a)In generalSection 713 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter before subparagraph (A), in the first sentence, by striking senior executive position both places it appears and inserting covered position; and (ii)in subparagraph (B), by striking in paragraph (2) and inserting in paragraph (3) employed in a senior executive position at the Department;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following new paragraph (2):
						
 (2)For purposes of this section, a covered position is— (A)a senior executive position; or
 (B)a position listed in section 7401 of this title that is not a senior executive position.; (2)in subsection (b), by striking under subsection (a)(2) and inserting under subsection (a)(1)(B);
 (3)in subsection (c), by striking senior executive position and inserting covered position; (4)in subsection (d)(1), by striking The procedures under section 7543(b) of title 5 and inserting Sections 7461(b) and 7462 of this title and sections 7503, 7513, and 7543(b) of title 5; and
 (5)in subsection (g)(1)— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph:
						
 (C)an employee of the Department employed on a full-time basis under a permanent appointment in a position listed in section 7401 of this title (other than interns and residents appointed pursuant to section 7406 of this title) who is not in a senior executive position..
 (b)Conforming amendmentsSubchapter V of chapter 74 of such title is amended— (1)in section 7461(b)(1), by striking If the and inserting Except as provided in sections 713 of this title, if the; and
 (2)in section 7462— (A)in subsection (a)(1), by striking Disciplinary and inserting Except as provided in section 713 of this title, the Disciplinary; and
 (B)in subsection (b)(1), by striking In any case and inserting Except as provided in section 713 of this title, in any case. (c)Technical correctionsSection 713 of such title is amended—
 (1)in subsection (a)(1), in the first sentence, by striking of Veterans Affairs; and (2)in subsection (c), by striking Committees on Veterans' Affairs of the Senate and House of Representatives and inserting Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives.
				(d)Clerical amendment
 (1)Section headingThe heading for section 713 of such title is amended by striking Senior executives: removal based on performance or misconduct and inserting Removal of senior executives and certain other employees based on performance or misconduct. (2)Table of sectionsThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 713 and inserting the following new item:
					713. Removal of senior executives and certain other employees based on performance or misconduct..
				
